Title: Joseph C. Cabell to James Madison, 25 July 1835
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Williamsburg.
                                
                                July 25th. 1835
                            
                        
                        
                        Your favour of the 2d. inst. was handed to me at the post office in Richmond, shortly after my return on the
                            16th from a short and hasty journey to the North. It did not find me at the University as you expected. I was unable to
                            attend the last meeting of the Visitors, in consequence of my absence on the journey to which I have referred, which I
                            deemed of higher obligation in the circumstances in which I was placed. The vacancy occasioned by the resignation of Doct:
                            Patterson, as I have since been informed by Genl. Cocke, was filled by the appointment of Professor Henry of Princeton.
                            The Genl. has also stated to me confidentially, that in the event of the refusal of Professor
                            Henry to accept the appointment, he was authorized to offer the place to Professor Rodgers, of Wm. & Mary, about
                            whose readiness to take it, there is no doubt. Thus the Vacancy may be considered as having been already filled; and there
                            is now no room for presenting the claims of Mr. Hassler, whose letter I return under cover hereof agreeably to your
                            request. Having received from the post office at this place, since my arrival here on the 24th, a letter upon the subject
                            of this appointment, from Mr. Hassler himself, I will write to him today, & repeat to him what I have said above,
                            except as to Mr. Rodgers. I shall leave this on the 28th, with Mrs. C. for Richmond, and after tarrying there a few days,
                            shall proceed to Nelson, whence I shall, till the month of Novr., attend the monthly meetings in Richmond of the James
                            River & Kanawha Sound, and attend also to the divisions of our Corps of Engineers now commencing the location of
                            the Canal from Lynchburg to Maiden’s Adventure Dam. I find that my occupation for the last four years, in getting up and
                            defending this scheme of improvement, great as it was, falls far short of that to which I am doomed by the duties of my
                            present appointment. The Labour, however, is agreeable, as the object is one near to my heart, and of the successful
                            attainment of which, I entertain no doubt. By the 1st. Nov. I hope to have a larger portion of the line under contract.
                            The Engineer in cheif, & his assistants, and the Secretary, & the board of Directors, are all persons,
                            with whom I am well pleased. I trust that, under the favor of heaven, we shall conduct this great enterprize to a
                            successful close. I shall endeavor to retain my seat at the board of Visitors of our University, in order still to aid as
                            far as I may be able to further the great views of Mr. Jefferson & yourself. I lament, dear Sir, that my incessant
                            engagements deprive me of the pleasure of coming occasionally to pay my dutiful respects to you. In this privation, it is
                            a heartfelt gratification to me, to see your signature in the letter addressed to me, on the 2d. inst., which now lies
                            before me. That you may continue to enjoy health and happiness for many years, is the prayer of yr. friend and obt. servt.
                        
                        
                            
                                Joseph C. Cabell
                            
                        
                    